

114 HR 6342 IH: Traveling Exotic Animal and Public Safety Protection Act
U.S. House of Representatives
2016-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6342IN THE HOUSE OF REPRESENTATIVESNovember 17, 2016Mr. Grijalva (for himself and Mr. Costello of Pennsylvania) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Animal Welfare Act to restrict the use of exotic and wild animals in traveling
			 performances.
	
 1.Short titleThis Act may be cited as the Traveling Exotic Animal and Public Safety Protection Act. 2.FindingsThe Congress finds that—
 (1)conditions inherent to traveling performances, including constant travel, temporary and collapsible facilities, and the prolonged confinement and physical coercion of animals, subject exotic and wild animals to compromised welfare and chronic stress, and present public and worker health and safety risks not adequately addressed by current regulation;
 (2)current regulatory oversight of traveling performances is complex and costly, and these costs are not typically recouped via licensing fees, but are left to the American taxpayer;
 (3)the frequent mobility of traveling performances complicates oversight such that agencies and authorities cannot properly monitor, evaluate, or follow through regarding the condition of animals or facilities, or their history of potential injuries, incidents, illnesses, violations, or other issues, and so cannot properly protect animals, workers, or the public;
 (4)traveling exotic and wild animal performances use collapsible, temporary, mobile facilities, which risk escape and serious harm to animals, workers, and the public;
 (5)traveling exotic and wild animal performances present safety risks by permitting or not preventing public contact and by displaying animals in inappropriate, uncontrolled areas in dangerous proximity to humans and other animals;
 (6)exotic and wild animals have intrinsic value; their wild instincts and needs are unpredictable and are not naturally suited to traveling performances, and they suffer as a result of being unable to fulfill instinctive natural behaviors;
 (7)exotic and wild animals used in traveling performances suffer severe and extended confinement, and, deprived of natural movements and behaviors, are prone to chronic stress, behavioral, health, and psychological problems;
 (8)exotic and wild animals are forced to perform unnatural tricks requiring extreme physical coercion, including, but not limited to the use of food and water restrictions, electric shock devices, bullhooks, metal bars, whips, shovels, and pitchforks, among other abuses;
 (9)it is not necessary to use exotic or wild animals in traveling performances to experience the circus or similar events;
 (10)using exotic or wild animals as commodities traded for traveling performances adds nothing to the understanding and conservation of such animals and the natural environment, and actually undermines conservation efforts necessary to protect threatened and endangered species;
 (11)it is not possible to provide or ensure public and worker safety or appropriate physical and mental welfare for exotic and wild animals under the traveling performance business model, which inherently and significantly restricts animals’ natural movements and behaviors, and where abuse is prevalent and oversight problematic;
 (12)the use of exotic or wild animals in traveling performances is or substantially affects interstate or foreign commerce, or the free flow thereof; it is essential to regulate such activities to assure animals’ humane care and treatment; and
 (13)restricting the use of exotic and wild animals in traveling performances is the most cost-effective and efficient way to safeguard animals, workers, and the public.
 3.Use of exotic or wild animals in traveling performancesSection 13 of the Animal Welfare Act (7 U.S.C. 2143) is amended by adding at the end the following:  (i) (1)No person shall cause a performance of, or allow for the participation of, an exotic animal or wild animal in a traveling animal act.
 (2)Paragraph (1) shall not apply to the use of an exotic animal or wild animal— (A)in an exhibition at a nonmobile, permanent institution, facility, zoo, or aquarium accredited by the Association of Zoos & Aquariums or the Global Federation of Animal Sanctuaries, or a wildlife sanctuary;
 (B)as part of an environmental education program by a facility accredited by the Association of Zoos & Aquariums, if the animal used for such purposes is not so used for more than 6 months in any year and is not kept in a mobile or traveling housing facility for more than 12 hours in any day;
 (C)by a university, college, laboratory, or other research facility registered with the Secretary pursuant to section 6 for the purpose of conducting research;
 (D)in film, television, or advertising, if such use does not involve a live animal exhibition conducted before a public studio audience; or
 (E)in a rodeo. (3)Paragraph (1) shall not apply to domestic animals or farm animals.
 (4)For the purposes of this subsection: (A)Cause a performanceThe term cause a performance means to be responsible for a performance, to financially benefit as an owner or operator from a performance, or to sponsor a performance.
 (B)Domestic animalThe term domestic animal means any animal that is normally maintained as a companion or pet animal in or near the household of the owner or person who cares for the animal, such as a domestic dog (including a service dog), domestic cat, ferret, gerbil, horse, mouse, rat, guinea pig, rabbit, or hamster, but does not include any exotic animal or wild animal.
 (C)Environmental education programThe term environmental education program means an animal exhibition that is professionally designed to impart knowledge or information for educational or conservation purposes about that animal’s natural behavior, habitat, life cycle, or similar pedagogical information, conducted by an individual qualified to impart such information, which does not include any performance of behavior that does not naturally occur for that animal in the wild state.
 (D)Exotic animalThe term exotic animal means any animal that is not a domestic animal or farm animal, that is native to a foreign country or of foreign origin or character, is not native to the United States, or was introduced from abroad, whether wild-born or captive-bred, and any hybrid of such an animal, including hybrid crosses with a domestic animal or farm animal, including but not limited to animals such as—
 (i)cetartiodactyla (excepting alpacas, bison, cattle, deer, elk, goats, llamas, reindeer, swine, and sheep);
 (ii)felidae (excepting domestic cats); (iii)marsupialia;
 (iv)nonhuman primates; (v)perissodactyla (excepting horses, donkeys, and mules);
 (vi)pinnipedia; (vii)proboscidea;
 (viii)ratites (excepting ostriches, emus, and rheas); and (ix)ursidae.
 (E)Farm animalThe term farm animal means any domestic species of alpacas, cattle, sheep, swine, goats, llamas, poultry, or horses, which are normally and have historically, been kept and raised on farms in the United States, and used or intended for use as food or fiber, or for improving animal nutrition, breeding, management, or production efficiency, or for improving the quality of food or fiber. This term also includes animals such as rabbits, mink, and chinchilla, when they are used solely for purposes of meat or fur, and animals such as horses and llamas when used solely as work and pack animals. The term does not include exotic animals or wild animals.
 (F)Mobile or traveling housing facilityThe term mobile or traveling housing facility means a transporting vehicle such as a truck, car, trailer, airplane, ship, or railway car, used to transport or house animals while traveling to, from, or between locations for performance purposes.
 (G)PerformanceThe term performance means any animal act, circus, ride, carnival, parade, race, performance, or similar undertaking in which animals are required to perform tricks, give rides, or participate as accompaniments for the entertainment, amusement, or benefit of an audience.
 (H)Traveling animal actThe term traveling animal act means any performance of animals where such animals are transported to, from, or between locations for the purpose of such performance, in a mobile or traveling housing facility.
 (I)Wild animalThe term wild animal means any animal that is not a domestic animal or farm animal, which is now or has historically been found in the wild or in the wild state, within the boundaries of the United States, its territories, or possessions, whether wild-born or captive-bred, and any hybrid of such an animal, including hybrid crosses with a domestic animal or farm animal, including but not limited to animals such as—
 (i)cetartiodactyla (excepting alpacas, bison, cattle, deer, elk, goats, llamas, reindeer, swine, and sheep);
 (ii)felidae (excepting domestic cats); (iii)marsupialia;
 (iv)perissodactyla (excepting horses, donkeys, and mules); (v)pinnipedia;
 (vi)ratites (excepting ostriches, emus, and rheas); and (vii)ursidae.
 (J)Wildlife sanctuaryThe term wildlife sanctuary means an organization described in sections 170(b)(1)(A)(vi) and 501(c)(3) of the Internal Revenue Code 1986 that does not—
 (i)engage in commercial trade in any exotic or wild animal, including the sale of any animal, animal part or derivative, offspring, photographic opportunities, or public events for financial profit or any other entertainment purpose;
 (ii)breed any exotic or wild animal; (iii)permit unescorted public visitation;
 (iv)permit direct contact between the public and any exotic or wild animal; or (v)remove any exotic or wild animal from a sanctuary or enclosure for exhibition or performance.
 (5)A person who fails to comply with this subsection shall be subject to the enforcement and penalties provided for under sections 16, 19, and 29..
		4.Relationship with other law
 (a)This Act shall not be interpreted to— (1)authorize the interstate transport of a threatened or endangered species, which is prohibited under the Endangered Species Act (16 U.S.C. 1538); or
 (2)waive any requirement to comply with any regulation issued under the Animal Welfare Act. (b)The provisions of this Act shall be interpreted to be in addition to, and not in lieu of, any other laws protecting animal welfare.
 (c)This Act shall not be construed to limit any other Federal, State, or local law or rule that more strictly protects the welfare of animals.
 5.Effective dateThe amendments made by this Act shall take effect on the date that is 1 year after the date of the enactment of this Act.
		